DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Response to Arguments

Claims 1-21 are pending.
Applicant’s arguments in the Remarks filed on 09/02/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stathacopoulos et al (US 2018/0184170) in view of Kishimoto (US 2020/0074502).
 Regarding claim 1, Stathacopoulos discloses an apparatus (Figures 4-5; and ¶ [0104]) comprising:
a record manager to access media measurement data communicated via a network from a plurality of media monitors, the media measurement data corresponding to a plurality of panelists (Figure 6; ¶ [0008], ¶ [0107] and ¶ [0116]-[0117]); and
a consistency calculator to:
determine a first number of the panelists exposed to a first episode of a first broadcast (¶ [0007]-[0009], ¶ [0050], ¶ [0107] and ¶ [0130]-[0131]);
determine a second number of the panelists exposed to a second episode of the first broadcast (¶ [0050], ¶ [0108], ¶ [0130]-[0131] and ¶ [0135]); and
output a consistency metric associated with the first broadcast, the consistency metric based on a variation among at least the first number and the second number (¶ [0016], ¶ [0023]-[0025], ¶ [0051]-[0052], ¶ [0110]-[0111] and ¶ [0125]).
Stathacopoulos discloses determining number of the users viewing or exposed to each of episodes of a first broadcast (¶ [0050], ¶ [0107]-[0108] and ¶ [0130]-[0131]), but not a first duration and a second duration of the first broadcast, a combination of the first duration and the second duration to correspond to at least a portion of a total duration of the first broadcast. Stathacopoulos discloses a consistency manager to adjust a price of advertising slots based on the consistency metric (¶ [0003]-[0004] and ¶ [0047]-[0048]), but not to adjust an advertising schedule to at least switch a first advertisement previously scheduled to be presented at a first time during the first broadcast with a second advertisement different than the first advertisement.
Matthews discloses determining a number of users viewed or paid attention to what portions or what time periods (“first duration” and “second duration”) of a media asset by utilizing movement logs and viewership logs (¶ [0042]-[0046] and ¶ [0126]-[0131]). Matthews discloses a combination of the first duration and the second duration to correspond to at least a portion of a total duration of the first broadcast (Figure 8 and Figure 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Stathacopoulos system with the teaching of Matthews about determining a number of users exposed to one or more durations of the content broadcast, so to enhance system with not only analyzing user exposed to each episode but also each portion of the content broadcast in measurement of viewing metric in order to provide targeted supplemental content.
Kishimoto discloses adjusting an advertising schedule based on measurement metric to at least switch a first advertisement previously scheduled to be presented at a first time with a second advertisement different that the first advertisement (¶ [0207]-[0212]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Stathacopoulos in view of Matthews system with the teaching of Kishimoto about adjusting advertising schedule, so to enhance system with dynamically switching displaying timeslot of advertising according to user’s measuring metric of viewing content in the benefits of improving user viewing experience.

Regarding claim 2, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 1. The combined system further discloses wherein the first duration corresponds to a first number of intervals of the first broadcast and the second duration corresponds to a second number of intervals of the first broadcast (taught by Matthews; Figure 8 and Figure 14).

Regarding claim 3, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 2. The combined system further discloses wherein at least some intervals in the first number of intervals are non-contiguous for a first one of the panelists in the first number of the panelists (taught by Stathacopoulos; ¶ [0007] and ¶ [0119]; and taught by Matthews; Figures 8 and 14).

Regarding claim 4, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 2. The combined system further discloses wherein the first number of the panelists includes a first panelist and a second panelist, wherein the record manager is to: determine a first set of intervals of the first broadcast to which the first panelist was exposed, a first sum of the first set of intervals being at least as large as the first duration; and determine a second set of intervals of the first broadcast to which the second panelist was exposed, a second sum of the second set of intervals being at least as large as the first duration, the second set of intervals of the first broadcast different from the first set of intervals of the first broadcast (taught by Stathacopoulos; ¶ [0050], ¶ [0107]-[0108] and ¶ [0119]-[0121]; and taught by Matthews; Figures 8 and 14).

Regarding claim 5, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 1. The combined system further discloses wherein the consistency calculator is to calculate the consistency metric by dividing (i) an average of at least the first number and the second number by (ii) the variation of the at least the first number and the second number (taught by Stathacopoulos; ¶ [0024]-[0025] and ¶ [0124]-[0125]).

	Regarding claim 7, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 1. The combined system further discloses wherein the consistency metric is a first consistency metric, the variation is a first variation, and the consistency calculator is to: determine a third number of the panelists exposed to a third duration of a second broadcast represented in the media measurement data; determine a fourth number of the panelists exposed to a fourth duration of the second broadcast; and output a second consistency metric associated with the second broadcast, the second consistency metric based on a second variation of at least the third number and the fourth number (taught by Stathacopoulos; ¶ [0018]-[0021], ¶ [0025]-[0028], ¶ [0124]-[0125], ¶ [0134]-[0136] and ¶ [0154]-[0157]; and taught by Matthews; Figures 8 and 14).

Regarding claim 8, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 7. The combined system further discloses a consistency manager to adjust an advertising schedule based on the first consistency metric and the second consistency metric (taught by Stathacopoulos; ¶ [0003]-[0004], ¶ [0047]-[0048] and ¶ [0138]).

Regarding claim 9, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 7. The combined system further discloses wherein the first broadcast corresponds to a first episode of a program, the second broadcast corresponds to a second episode of the program, and the apparatus further includes a consistency manager to calculate a loyalty metric based on the first consistency metric and the second consistency metric (taught by Stathacopoulos; Figures 7-8; ¶ [0022]-[0026], ¶ [0122]-[0127] and ¶ [0132]-[0133]).

Regarding claims 10-14 and 15-17, all limitations of claims 10-14 and 15-17 are analyzed and rejected corresponding to claims 1-5 and 7-9 respectively.

Regarding claims 18-20, all limitations of claims 18-20 are analyzed and rejected corresponding to claims 1-3 respectively.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stathacopoulos et al (US 2018/0184170) in view of Matthews et al (US 2018/0205990) and Kishimoto (US 2020/0074502) as applied to claim 5 above, and further in view of Kuo et al (US 2015/0279231).
Regarding claim 6, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 5. The combined system further discloses the consistency calculator is to calculate the variation of at least the first number and the second number (taught by Stathacopoulos; ¶ [0025] and ¶ [0125]), but is silent about the consistency metric is a coefficient of variation, and the consistency calculator is to calculate the variation to be a standard deviation.
Kuo discloses a system for measuring a consistency metric of performance of activity, in which the consistency metric is a coefficient of variation, and the consistency calculator is to calculate the variation to be a standard deviation of at least a first number and a second number (¶ [0046]-[0049]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Stathacopoulos in view of Matthews and Kishimoto system with the teaching of Kuo about consistency metric is a coefficient of variation, and the consistency is to calculate the variation to be a standard deviation, so to provide an alternative mathematical function to calculate consistency metric as a matter of engineering choices.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stathacopoulos et al (US 2018/0184170) in view of Matthews et al (US 2018/0205990) and Kishimoto (US 2020/0074502) as applied to claim 1 above, and further in view of Matz et al (US 9967633).
Regarding claim 21, Stathacopoulos in view of Matthews and further in view of Kishimoto discloses the apparatus as discussed in the rejection of claim 1. The combined system is silent about the media monitors are to capture media presented on a media display.
Matz discloses the media monitors are to capture media presented on a media display (Col 2 lines 24-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Stathacopoulos in view of Matthews and Kishimoto system with the teaching of Matz, so to provide an alternative way of monitoring media content displayed as a matter of designed choices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421